Judgment of the Supreme Court, Kings County, rendered June 30, 1966, convicting defendant of attempted burglary in the third degree, upon his plea of guilty after denial of his motion to suppress evidence, affirmed (People v. Entrialgo, 19 A D 2d 509, affd. 14 N Y 2d 733). Beldock, P. J., Christ, Brennan and Hopkins, JJ., concur; Benjamin, J., dissents and votes to reverse the judgment, vacate the guilty plea and grant the motion to suppress evidence on the ground that there was no probable cause for the interception and original interrogation of defendant.